PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/218,914
Filing Date: 13 Dec 2018
Appellant(s): Sangalli et al.



__________________
Robert N. Lipcsik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/03/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata (US 2010/0212795 A1) in view of Shimizu (US 2015/0210122 A1) and further in view of further in view of Takemoto (US 2016/0193884 A1) with supporting evidence from Matsumura (US 2005/0150582 A1). 
(2) Response to Argument
1.  Appellant argues it would not have been obvious to modify Murata to include linear lug grooves since the function of a tire tread under a rolling load is extremely complex and that this modification may or not be advantageous. Examiner disagrees. Analogous tread groove art, Shimizu, discloses “the lug grooves 8 are formed curved, but they may have a straight line form” [0037].  Hence, the linear form of the lug groove is an art recognized alternative. Furthermore, MPEP 2143 states a prima facie evidence of obvious exists when choosing from a finite number of identified, predictable solutions with a reasonable expectation of success or obvious to try motivation exists. A person of ordinary skill in the art upon reading the reference, would have recognize there are only two options for the lug grooves: linear or curved. Given the limited number of choices of the lug groove, a person of ordinary skill has good reason to 
2. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin , 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The cited prior art references address all of the limitations of the claims and provide a rational and factual motivation for their hypothetical combination. Furthermore, a linear groove is a recognized alternative of a curved groove as suggested by the cited prior art. 
3. In response to Appellant's argument that the Examiner provides no factual basis or rational underpinning to support a legal conclusion of obviousness, Examiner disagrees. MPEP 2143 states a prima facie evidence of obvious exists when choosing from a finite number of identified, predictable solutions with a reasonable expectation of success or obvious to try motivation exists. A person of ordinary skill in the art upon reading the reference, would have recognize there are only two options for the lug grooves: linear or curved. Given the limited number of choices of the lug groove, a person of ordinary skill has good reason to pursue the 
4. Appellant asserts the result of modifying the tread of Murata by the teachings of Shimizu cannot be predicted and that Examiner has failed to establish predictability. Examiner disagrees. "Obviousness does not require absolute predictability of success...For obviousness under §103, all that is required is a reasonable expectation of success." In re O'Farrell, 853 F.2d 894, 903-04 (Fed. Cir. 1988). In this case, the linear form of the lug groove is an art recognized alternative. Additionally, MPEP 2143 states a prima facie evidence of obvious exists when choosing from a finite number of identified, predictable solutions with a reasonable expectation of success or obvious to try motivation exists. Given the limited number of choices of the lug groove (linear or curved), a person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
5. Appellant further argues the office action directly contradicts the standard of not establishing the predictability of the results of the modification proposed by the Examiner in two disparate tire treads. Examiner disagrees. Both Murata and Shimizu are analogous tread, tire art. Additionally, Shimizu is used to support the conventionally known fact that the linear form of the lug groove is an art recognized alternative of the curved lug groove. Furthermore, Applicant has failed to show data or results stating the linear form of the lug grooves of Applicant’s invention shows unexpected results to prove Applicant’s lug grooves are nonobvious. 
For the above reasons, it is believed that the rejections should be sustained.

/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
Conferees:
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749   

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.